DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 October 2022 has been entered.

Status of Claims
This action is in reply to the amendment filed on 17 October 2022.
Claim(s) 5, 12-14, and 18 have been canceled.
Claims 1-4, 6-11, 15-17, and 19-20 are currently pending and have been examined. 
This action is made Non-FINAL.
	
Response to Arguments/Amendments
Applicant's arguments with respect to the objections to the claim(s) have been fully considered and are persuasive. The objection to claim(s) 1 and 4 has been withdrawn.
Applicant's arguments with respect to the rejection of claim(s) 6 and 15-16 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claim(s) 6 and 15-16 under 35 U.S.C. 112(b) has been withdrawn.
Applicant's arguments, see remarks at page(s) 8, filed 7 June 2022, with respect to the rejection(s) of claim(s) 1-4, 6-11, 15-17, and 19-20 under 35 U.S.C. 103 over Baur have been fully considered and are persuasive. The Applicant’s amendments overcome the previous prior art of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Baur (US 20210221507 A1) in view of Tamura (WO 2012004842 A1) in further view of Thörn et al. (US 20200377120 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-4, 6, 8-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baur (US 20210221507 A1) in view of Tamura (WO 2012004842 A1) in further view of Thörn et al. (US 20200377120 A1).
Regarding claim 1:
	Baur teaches:
A method for performing recuperation for an ego vehicle located on a road with a plurality of third party vehicles, the method comprising: providing a drone which has at least one two cameras that is configured to fly above the road in proximity to the ego vehicle (see at least ¶[0004], [0010]-[0011], [0013], [0018], [0020], and [0022] regarding a drone flying above a vehicle which could be equipped with one or more cameras.)
acquiring, with a first camera of the drone, traffic on the road in the front of the ego vehicle (see Fig. 2-4 and at least ¶[0004], [0014], [0016]-[0018], and [0022] regarding a drone to provide enhance viewing and imaging of areas ahead of the vehicle such as traffic or accident.)
acquiring, with a second camera of the drone, traffic on the road behind the ego vehicle (see Fig. 2-4 and at least ¶[0014], [0019]-[0020], and [0022] regarding a drone to provide enhance viewing such as a rearward direction or areas outside of the field of view.)
Baur does not explicitly teach performing recuperation for the ego vehicle based on both -the traffic on the road in the front of the ego vehicle and the traffic on the road behind the ego vehicle.
However, Tamura teaches:
performing recuperation for the ego vehicle based on both -the traffic on the road in the front of the ego vehicle and the traffic on the road behind the ego vehicle (see abstract and page 20 regarding a front determination and a rear determination of vehicle speed and distance for improving the efficiency using regenerative energy and harmonizing the traffic safety.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicular vision system providing an aerial camera of Baur to provide performing recuperation for the ego vehicle based on both -the traffic on the road in the front of the ego vehicle and the traffic on the road behind the ego vehicle, as taught by Tamura, to provide quantitative driving support information that optimizes energy recovery by the regenerative mechanism while considering the traffic situation of the road (Tamura at page 20, paragraph 7).
The combination of Baur and Tamura does not explicitly teach wherein the recuperation comprises driving along a selected route on the road with forced recuperation from a viewpoint of the drone.
While Thörn does not explicitly teach recuperation (i.e., which is taught by Tamura above), Thörn does teach driving along a selected route on the road from a viewpoint of the drone (see at least ¶[0061]-[0062] and [0071]-[0076] regarding an air-based vehicle providing predicted navigation data for detecting a spatial proximity between a ground-based vehicle and ground-based object and providing a warning and predicted trajectory to the vehicle (i.e. which is based on the predicted navigation data from the air-based vehicle). This could also be applied to a recuperation scenario, where based on the air-based vehicles prediction data and alerts could determine recuperation is to be performed based on the air-based vehicles view and/or predicted navigation data. In other words, Thörn teaches using navigation data coming from a drone to make navigation decisions for a vehicle, which could include navigating along a route such that regeneration is enhanced)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicular vision system providing an aerial camera of Baur as modified by Tamura to provide driving along a selected route on the road from a viewpoint of the drone, as taught by Thörn, to provide an alert, which could be used for trajectory prediction (Thörn at ¶[0076]), to a ground vehicle based on predicted navigation data from an air-based vehicle which indicates an upcoming proximity.  (Thörn at ¶[0062])

Regarding claim 2:
Baur does not explicitly teach further comprising: analyzing the traffic on the road in the front of the ego vehicle based on a third party vehicle located on the road in the front of the ego vehicle; and analyzing the traffic on the road behind the ego vehicle based on a third party vehicle located on the road behind the ego vehicle.
However, Tamura teaches:
further comprising: analyzing the traffic on the road in the front of the ego vehicle based on a third party vehicle located on the road in the front of the ego vehicle (see page 20 regarding a front determination and a rear determination of vehicle speed and distance for improving the efficiency using regenerative energy and harmonizing the traffic safety.)
and analyzing the traffic on the road behind the ego vehicle based on a third party vehicle located on the road behind the ego vehicle (see page 20 regarding a front determination and a rear determination of vehicle speed and distance for improving the efficiency using regenerative energy and harmonizing the traffic safety.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicular vision system providing an aerial camera of Baur to provide analyzing the traffic on the road in the front of the ego vehicle based on a third party vehicle located on the road in the front of the ego vehicle; and analyzing the traffic on the road behind the ego vehicle based on a third party vehicle located on the road behind the ego vehicle, as taught by Tamura, to provide quantitative driving support information that optimizes energy recovery by the regenerative mechanism while considering the traffic situation of the road (Tamura at page 20, paragraph 7).

Regarding claims 3 and 9:
Baur does not explicitly teach further comprising: determining at least one kinematic parameter of the plurality of third party vehicles on the road that are in proximity to the ego vehicle.
	However, Tamura teaches:
further comprising: determining at least one kinematic parameter of the plurality of third party vehicles on the road that are in proximity to the ego vehicle (see page 20 regarding the determination of front/rear vehicle speed and distance for improving the efficiency using regenerative energy and harmonizing the traffic safety.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicular vision system providing an aerial camera of Baur to provide determining at least one kinematic parameter of the plurality of third party vehicles on the road that are in proximity to the ego vehicle, as taught by Tamura, to provide quantitative driving support information that optimizes energy recovery by the regenerative mechanism while considering the traffic situation of the road (Tamura at page 20, paragraph 7).

Regarding claims 4, 10, and 11:
	Baur teaches:
wherein a future traffic situation and/or the recuperation in dependence thereon is predicted on the basis of a traffic situation acquired by the drone (see Fig. 2-4 and at least ¶[0004], [0014], [0016]-[0018], and [0022] regarding a drone to provide enhance viewing and imaging of areas ahead of the vehicle such as traffic or accident.)
Baur does not explicitly teach performing the recuperation along a section of the road in a future travel direction of the ego vehicle.
However, Tamura teaches:
performing the recuperation along a section of the road in a future travel direction of the ego vehicle (see at least page 20 regarding maximum charging efficiency information corresponding to attributes of the road that the vehicle will travel in the future.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicular vision system providing an aerial camera of Baur to provide performing the recuperation along a section of the road in a future travel direction of the ego vehicle, as taught by Tamura, to provide driving support information that optimizes energy recovery by the regenerative mechanism while considering the traffic situation of the road (Tamura at page 20, paragraph 7).

Regarding claims 6 and 15-17:
Baur does not explicitly teach performing the recuperation only when there is a safety distance in a travel direction behind the ego vehicle in relation to each third party vehicle behind the ego vehicle that is in proximity to the ego vehicle.
	However, Tamura teaches:
further comprising: performing the recuperation only when there is a safety distance in the travel direction behind the ego vehicle in relation to each third party vehicle behind the ego vehicle that is in proximity to the ego vehicle (see at least pages 10 and 20 regarding a safety distance and using regenerative energy and harmonizing safety.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicular vision system providing an aerial camera of Baur to provide performing the recuperation only when there is a safety distance in the travel direction behind the ego vehicle in relation to each third party vehicle behind the ego vehicle that is in proximity to the ego vehicle, as taught by Tamura, to include where the control unit can derive a maximum efficiency speed based on the inter-vehicle distance and speed and set a recommended speed for the driving operation (Tamura at page 20, paragraph 3).

Regarding claim 8, the claim recites substantially similar limitations as claim 1 (see rejection above). Therefore, claim 8 is rejected for the same reasons as claim 1. In addition to teaching the limitations of claim 1, Bauer also teaches at least one control unit (see abstract and at least ¶[0011] regarding a control and/or the automated driving systems.)

	Claims 7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baur (US 20210221507 A1) in view of Tamura (WO 2012004842 A1) in view of Thörn et al. (US 20200377120 A1), as applied to claims 1-3 above, and in further view of Stiewe et al. (DE 102016122686 B4).
Regarding claims 7, 19, and 20:
The combination of Baur, Tamura, and Thörn does not explicitly teach further comprising: providing a signal to each third party vehicle in proximity to the ego vehicle, which informs a driver of each third party vehicle that the recuperation is being performed for the ego vehicle.
	However, Stiewe teaches:
further comprising: providing a signal to each third party vehicle in proximity to the ego vehicle, which informs a driver of each third party vehicle that the recuperation is being performed for the ego vehicle (see at least ¶[0001], [0020], and [0054] regarding V2V communication and informing another road user of a situation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicular vision system providing an aerial camera of Baur as modified by Tamura as modified by Thörn to provide a signal to each third party vehicle in proximity to the ego vehicle, which informs a driver of each third party vehicle that the recuperation is being performed for the ego vehicle, as taught by Stiewe, to provide more availability and better reliability of all traffic control, traffic information and driver systems using signaling (e.g., radio technology). (Stiewe at ¶[0086])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR L KNIGHT/
Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666